Citation Nr: 0801532	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-17 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1975; he also had a period of unverified Army reserve duty 
from February 1977 to February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska dated in October 2004 and September 2006.  

The Board notes that the RO considered a claim of entitlement 
to chronic obstructive pulmonary disease (COPD) as part of 
the claim to reopen a claim of entitlement to service 
connection for bronchitis.  However, the claim to reopen 
pertains only to bronchitis and COPD is a new and separate 
claim as it was not included in the original denial of 
service connection.  Consequently, the Board has jurisdiction 
of the issues as characterized above.  

(The claim of service connection for PTSD is addressed in the 
REMAND portion of the decision below.)


FINDINGS OF FACT

1.  Service connection for bronchitis was denied by a July 
2002 rating decision.  The veteran did not appeal the denial.

2.  The evidence received since the July 2002 rating 
decision, when considered by itself, or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim of service connection for 
bronchitis.

3.  The veteran does not have COPD that is related to his 
military service.




CONCLUSIONS OF LAW

1. New and material evidence sufficient to reopen a 
previously denied claim of service connection for bronchitis 
has not been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).

2.  The veteran does not have COPD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence-Bronchitis

The veteran originally filed a claim of entitlement to 
service connection for bronchitis in April 2002.  The claim 
was denied in a July 2002 rating decision.  Notice of the 
denial and of appellate rights was provided in July 2002.  
The veteran did not appeal the denial.  The denial of his 
claim consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2007).  As a result, a claim of service connection 
for chronic bronchitis may now be considered on the merits 
only if new and material evidence has been received since the 
time of the last final adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2007), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claims.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service 
connection for bronchitis was denied in a July 2002 rating 
decision.  The evidence of record at the time of the July 
2002 rating decision consisted of the veteran's service 
medical records (SMRs), VA examinations dated in August 1985, 
September 1985, and May 2002, private treatment reports from 
J. Blomgren, M.D., of the Lincoln Family Medical Group dated 
from August 1993 to April 1998, and VA outpatient treatment 
reports dated from November 1986 to June 2002.  

The veteran's SMRs were negative for any reference to 
treatment for or a diagnosis of a lung or respiratory 
disability.  A July 1975 separation examination included 
normal clinical findings of the veteran's lungs and chest, 
and a chest x-ray was noted to be within normal limits.  
Similar findings were reported at a June 1971 entrance 
examination, and a February 1972 pre-placement examination.  
An April 1977 enlistment examination (for the Reserves) 
similarly included normal clinical findings of the veteran's 
lungs and chest but no chest x-ray was performed at that 
time.  Finally, a January 1980 examination for the Reserves 
included normal clinical findings of the veteran's lungs and 
chest and a chest x-ray was noted to be within normal limits.

The September 1985 VA examination report included a chest x-
ray which revealed slight accentuation of the pulmonary 
vasculature bilaterally and no evidence of infiltrates or 
consolidation.  Hilar areas were prominent and a few 
calcifications were noted.  The other VA examination reports 
of record were unrelated to the issue on appeal.  

The private treatment reports from Dr. Blomgren include a 
diagnosis of bronchitis in August 1993, acute bronchitis in 
January 1998, and chronic bronchitis on a medical certificate 
dated in April 1998.  

The VA outpatient treatment reports document complaints of 
shortness of breath.  

The RO denied the claim in July 2002.  The RO determined that 
the veteran's SMRs were negative for a diagnosis of a chronic 
lung disability and there was no evidence that the veteran's 
lung disability was related to asbestos exposure or military 
service.

The veteran submitted an application to reopen his claim of 
service connection for bronchitis in June 2006.  Evidence 
received since the July 2002 rating decision consists of VA 
outpatient treatment reports dated from January 1992 to 
November 2006, and a VA examination report dated in August 
2004.

Some of the VA outpatient treatment reports are new in that 
they were not of record before; however, they are not 
material.  The records reveal continued complaints of 
shortness of breath but no bronchitis related to military 
service was shown.  

The August 2004 VA examination report is new in that it was 
not of record before; however, it is not material.  The 
examination was unrelated to the issue on appeal and did not 
include a diagnosis of bronchitis related to military 
service. 

As noted above, the newly received evidence is not material.  
This is so because the evidence received since July 2002 does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  It does not tend to prove any point not 
already established in 2002.  The veteran's claim was denied 
in July 2002 because the veteran's SMRs were negative for a 
diagnosis of a chronic lung disability and there was no 
evidence that the veteran's lung disability was related to 
in-service asbestos exposure or military service.  None of 
the newly received records provides an opinion linking 
bronchitis to the veteran's military service, including 
exposure to asbestos.  In other words, the newly received 
evidence merely refers to complaints of shortness of breath, 
something that was already shown in 2002.  The evidence falls 
short of raising a reasonable possibility of substantiating 
the claim.  To substantiate a claim of service connection, 
there must be a currently diagnosed disability and some nexus 
between the current disability and military service.  Without 
some evidence tending to prove such a disability and a nexus 
to service, the information received since the prior final 
denial may not be considered new and material evidence.  In 
the absence of new and material evidence, the veteran's claim 
is not reopened

Service Connection-COPD

In this case the veteran maintains that he has COPD which was 
caused by his military service including exposure to 
asbestos.  The veteran claimed exposure to asbestos working 
in Naval shipyards in the 1970s and while serving aboard the 
USS Plunger.  

The veteran served on active duty from July 1971 to July 
1975.  The veteran's DD214 lists his military occupation 
specialty as MS-3501 with no title listed.  However, the 
related civilian occupation was listed as chefs/cooks.  The 
records indicate that the veteran served aboard the USS 
Plunger from March 1972 to July 1975.  

The veteran's SMRs are negative for any reference to 
treatment for or a diagnosis of a lung or respiratory 
disability.  A July 1975 separation examination included 
normal clinical findings of the veteran's lungs and chest, 
and a chest x-ray was noted to be within normal limits.  
Similar findings were reported at a June 1971 entrance 
examination, and a February 1972 pre-placement examination.  
An April 1977 enlistment examination (for the Reserves) 
similarly included normal clinical findings of the veteran's 
lungs and chest but no chest x-ray was performed at that 
time.  Finally, a January 1980 examination for the Reserves 
included normal clinical findings of the veteran's lungs and 
chest and a chest x-ray was noted to be within normal limits.

Associated with the claims file are VA examination reports 
dated in September 1985, October 1985, May 2002, and August 
2004.  The September 1985 examination report included a chest 
x-ray which revealed slight accentuation of the pulmonary 
vasculature bilaterally.  No evidence of infiltrates or 
consolidation could be demonstrated.  Hilar areas were 
prominent and a few calcifications were noted.  The other 
examination reports of record are unrelated to the issue on 
appeal.  

Associated with the claims file are private treatment reports 
from J. Blomgren, M.D., of the Lincoln Family Medical Group 
dated from August 1993 to April 1998.  The records reveal a 
diagnosis of "COPD exacerbation" in January 1998.  The 
records are otherwise negative for any reference to a 
diagnosis of or treatment for COPD.  

Also associated with the claims file are VA outpatient 
treatment reports dated from November 1986 to November 2006.  
The records reveal a diagnosis of COPD in November 1999.  The 
records dated after November 1999 reveal treatment for COPD.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2007) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has observed that there has been no specific 
statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, and the Secretary has not promulgated any 
regulations, but there are some procedural guidelines.  See 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  In May 1988, 
VA issued a circular on asbestos-related diseases that 
provided some guidelines for considering compensation claims 
based on exposure to asbestos, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular).  The DVB Circular was rescinded by the Director of 
the VA Compensation and Pension Service in September 1992, 
and, at that time its contents were added as paragraph 7.68 
(now paragraph 7.21) of Part VI of the VA Adjudication 
Procedure Manual, M21-1 (Manual M21-1).  The provision does 
not give rise to enforceable substantive rights and does not 
create a presumption of exposure to asbestos.  Dyment v. 
West, 13 Vet. App. 141, 145-46 (1999); aff'd 287 F.3d 1377, 
1383-84 (Fed. Cir. 2002).

According to Manual M21-1, Part VI, paragraph 7.21, the most 
common disease related to asbestos exposure is interstitial 
pulmonary fibrosis (asbestosis), and clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  In addition, it is 
stated that asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  In paragraph 7.21 it is also noted 
that cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  

The veteran's SMRs are negative for any evidence of a lung 
disorder.  No exposure to asbestos was noted in the service 
records.  The evidence of record reveals that the veteran 
experienced an exacerbation of COPD in January 1998.  
Evidence dated prior to January 1998 is silent for a 
diagnosis of or treatment for COPD.  Thus, the first evidence 
of a diagnosis of COPD was more than twenty-two years after 
the veteran separated from service.  Furthermore, none of the 
medical evidence of record includes an opinion regarding the 
etiology of the veteran's COPD.  Under these circumstances, 
as there is no competent medical evidence establishing that 
the veteran's COPD is related to service, including exposure 
to asbestos, service connection must be denied.

The Board notes that the veteran has alleged that he has COPD 
related to service.  While the veteran is capable of 
providing information regarding the current condition of his 
lungs, as a layperson, he is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for COPD.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).

Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim of service connection for bronchitis 
and establish service connection for COPD.

The veteran submitted his current claims in July 2006.  The 
RO wrote to the veteran in July 2006 and December 2006 and 
notified him of the evidence/information needed to 
substantiate his claims and establish service connection for 
a lung disability.  He was told what VA would do in the 
development of his claims and what he should do to support 
his contentions.  The veteran was specifically informed that 
he needed to submit new and material evidence for his claim 
for service connection for chronic bronchitis.  He was 
informed that new evidence means evidence submitted for the 
first time and material evidence is evidence that relates to 
an unestablished fact necessary to substantiate the claim.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, the veteran was told of 
the criteria used to award disability ratings and the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In regard to the application to reopen a claim of service 
connection for bronchitis, given that new and material 
evidence has not been received, the Board finds that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2007).  This 
is especially so given that the Board does not have 
jurisdiction to act further with respect to this claim, at 
least not until new and material evidence is received.  
Barnett, supra.  Specific notifications are required 
regarding the bases for the previous denials and of what 
would constitute new and material evidence in the context of 
the previous denials.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006).  The veteran has been told of 
the bases of the prior denial and what was specifically 
required to reopen, as well as what is required to 
substantiate the underlying claim.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, service personnel records, 
VA treatment reports, and private treatment reports.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contention that service 
connection for a bronchitis or COPD should be granted.  As 
for whether further action should have been undertaken by way 
of obtaining an additional medical opinion on the question of 
whether any current COPD is traceable to military service, 
the Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2007).  In this case, the veteran SMRs were 
entirely negative for any evidence of a lung disability and 
there is no indication, except by way of unsupported 
allegation, that he now has COPD that may be associated with 
military service.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.


ORDER

The application to reopen a claim of service connection for 
bronchitis is denied.

Entitlement to service connection for COPD is denied.  


REMAND

The RO denied the veteran's claim of service connection for 
PTSD in October 2004 and the veteran perfected an appeal.  
However, the RO continued to recognize John S. Berry as the 
veteran's representative, even after the veteran submitted a 
VA Form 21-22a dated in June 2006 which effectively revoked 
the prior power of attorney and appointed Richard J. Mahlin 
as the veteran's representative to "prepare, present, and 
prosecute my claim for any and all benefits" from VA.  

While the RO properly provided the veteran and Mr. Berry with 
copies of the October 2004 rating decision, a statement of 
the case (SOC) dated in May 2005, and a supplemental 
statement of the case (SSOC) dated in July 2005 which 
reported the results of its reviews, and the text of the 
relevant portions of the VA regulations, the veteran's 
current representative has not been given an opportunity to 
make a presentation regarding this issue.  (Even as late as 
June 2006, the RO instructed Mr. Mahlin that another attorney 
was representing the veteran on the PTSD claim.)  Because the 
appointment of Mr. Mahlin was unlimited and thereby revoked 
the appointment of Mr. Berry, and in order to afford Mr. 
Mahlin opportunity to assist the veteran on this issue, the 
case will be remanded.  

Accordingly, the case is REMANDED for the following action:

The veteran and his representative 
(Mr. Richard. J. Mahlin) should be 
furnished with a supplemental 
statement of the case on the issue 
of service connection for PTSD and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The 
supplemental statement of the case 
should include consideration of the 
medical records received since the 
2005 supplemental statement of the 
case was issued.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


